Citation Nr: 1419392	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include depression and adjustment disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In his June 2010 claim to reopen, the Veteran contends that he is entitled to service connection for PTSD and depression.  In a January 2011 rating decision, the RO denied the Veteran's separate service connection claims for a PTSD and situational adjustment reaction, including depression.  In February 2011, the Veteran submitted new VA treatment records related to his ongoing treatment for depression, and in July 2011 the RO issued a rating decision denying the Veteran's claim of service connection for depression.  The Veteran filed a timely notice of disagreement (NOD) with the July 2011 decision.  The Veteran did not submit an NOD with respect to the January 2011 rating decision which denied PTSD.  Accordingly, the January 2011 decision is final, and the Veteran's claim of entitlement to service connection for PTSD is not before the Board.  38 U.S.C.A. § 7105 (West 2002).  

The Board has recharacterized the Veteran's remaining claim more generally as one of entitlement to service connection for a psychiatric disorder to include depression, adjustment disorder, and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

In March 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

In March 2013, the Veteran submitted evidence directly to the Board, consisting of in-patient service treatment records, along with a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  The Board notes that these records are duplicative of those previously associated with the claims file and will be considered below.  

The issue of entitlement to service connection for a psychiatric disorder, to include adjustment disorder and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a May 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for depression.  The Veteran did not file a formal appeal of the decision.

2.  Evidence received since the RO's May 1995 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability to include depression, adjustment disorder, and anxiety disorder, and it raises a reasonable possibility of substantiating the underlying claim.  

3.  The Veteran's depression is not related to his active service.  



CONCLUSIONS OF LAW

1.  The May 1995 rating decision, which denied the Veteran's claim of entitlement to service connection for depression, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final May 1995 determination wherein the RO denied the Veteran's claim of service connection for depression is new and material, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include depression and adjustment disorder, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).

3.  The criteria for entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claims. 
 The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2010.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of what constitutes new and material evidence and how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In that regard, the RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  The RO has additionally obtained the Veteran's in-patient treatment records for mental health treatment received during service.  

The Veteran was provided a VA examination in May 2011.  In his July 2011 NOD, the Veteran contends that the May 2011 VA examination and opinion are inadequate.  First, the Veteran notes that the VA examiner listed the Veteran as having served in the Army, while the Veteran in fact served in the Air Force.  In the pre-military history section of the examination report, the examiner stated that the Veteran "completed a few courses at a junior college before enlisting in the Army."  Immediately following that section, the examiner provided a detailed description of the Veteran's military history, specifically noting his active service in the Air Force from January 1981 to January 1994, military occupational specialty, and rank at discharge.  The examiner further provided a list of decorations and medals awarded, with several specifically listed as Air Force awards.  The Board finds that the medical examiner's single reference to the Veteran's activities "before enlisting in the Army" does not render the examination inadequate in light of the report's repeated acknowledgement the Veteran's Air Force service and the fact that the examiner's medical findings and conclusions with respect to his service connection claim placed no reliance on the inaccurate notation.  Cf., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on inaccurate factual premise is not probative). 

Next, the Veteran disputes the examiner's characterization of the reasons for his receiving a Court Martial.  Specifically, while the examiner notes that the Court Martial was due to "having written bad checks that led to a general discharge under honorable conditions," the Veteran states that he was Court Martialed "for action unbecoming of an NCO".  A July 1993 General Court-Martial Order associated with the claims file states that the Veteran was found guilty of issuing drafts for the payment of money to the base exchange, his brother, and Magna Bank, knowing that he did not or would not have sufficient funds or credit to cover the full payment of such drafts.  Similarly, the record shows that in December 1993, the Administrative Discharge Board specifically found that the Veteran, with the intent to defraud, wrongfully and unlawfully uttered a draft for payment of money to the base exchange, his brother, and Magna Bank, knowing that he did not or would not have sufficient funds or credit for full payment.  The Veteran's DD-214 reflects he received a general discharge under honorable conditions.  Accordingly, the Board finds that the Veteran's assertion of mischaracterization is without merit.

Finally, the Veteran contests the examiner's reliance on the finding that while receiving inpatient mental health treatment in 1992, the Veteran recanted his initial reports to his treatment providers that he experienced amnestic episodes.  Specifically, the Veteran states that he made no such recantation and that he continues to have memory problems.  The Board finds that the Veteran's assertions that he did not withdraw his report of memory loss and amnestic episodes during in-patient treatment are not credible.   While the Board acknowledges that the Veteran's VA treatment records contain reports of recent memory loss, his in-patient treatment records specifically note that the Veteran admitted to his providers that he "had no truly amnestic episodes and that he remembered what he was doing during those times, but that he 'needed to get help'".  Moreover, the Veteran's documented fraudulent behavior in service, as well as his then wife's statements that he "has lied to her for their entire marriage" regarding his drug use, financial responsibilities, and his whereabouts, as provided during joint marital counseling sessions during the Veteran's in-patient treatment, support the finding that the Veteran's statements are not credible, and that the examiner's reliance on the records was appropriate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that the May 2011 VA examination and opinion are thorough and complete with respect to the Veteran's depression claim.  The opinion expressed was based on the Veteran's reported history and review of the claims file and was supported by a complete and detailed rationale.  Thus, the Board concludes that the opinions are adequate upon which to base a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing.  The VLJ explained why the claim had been denied, and asked questions of the Veteran and his wife to clarify the Veteran's contentions, particularly regarding the onset of his depression and his treatment both in and post service.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  New and Material Evidence

The Veteran seeks service connection for a psychiatric disorder to include depression, adjustment disorder, and anxiety disorder.  By a May 1995 rating decision, service connection was denied on the basis that the Veteran did not have a current diagnosis of chronic depression.  The Veteran did not appeal that decision.  Therefore, the May 1995 decision denying the Veteran's claim for service connection is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.  

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In June 2010, the Veteran sought to reopen his previously denied claim for depression.  The Veteran submitted lay statements in support of his claim and VA treatment records dated May 2010 to June 2010 were additionally obtained and added to the claims file.  In a January 2011 rating decision, the RO reopened the Veteran's claim as one of entitlement to service connection for situational adjustment reaction with depressed mood, to include depression, finding that new and material evidence had been submitted, and denied the claim on the merits, stating that the Veteran's situational adjustment reaction with depressed mood was considered a congenital or developmental defect unrelated to military service.  In February 2011, the Veteran submitted additional VA treatment records dated September 2010 to December 2010, and was provided with a VA examination in May 2011.  In a July 2011 rating decision, the RO denied the Veteran's claim of service connection for depression, finding that there is no medical evidence linking his depression to service.  

Regardless of the actions of the RO to reopen the claim, the Board must independently determine whether the claim may be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1383 (Fed. Cir. 1996). 

At the time of the May 1995 final rating decision, the record included the Veteran's service treatment records, including in-patient mental health treatment records providing diagnoses of adjustment disorder with mixed emotional features as well as diagnoses ruling out dissociative disorder and major depression with psychotic episodes.  Additional medical records associated with the claims file included VA treatment in December 1994 and a VA examination report dated April 1995.  Also of record were the Veteran's personnel records consisting of his performance appraisals, letters of reprimand, Courts Martial, and administrative discharge.  

Upon review of the evidence added to the claims folder since the May 1995 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the evidence of record associated with the claims folder now includes VA treatment records dated May 2001 to December 2013 showing diagnoses of adjustment disorder with depressed mood, depression, and anxiety disorder, as well as in-patient treatment for substance abuse and depression.  The Veteran also submitted a September 2011 letter from his treating physician in which she stated that the Veteran remains in active treatment for anxiety and depression which he traces to difficulties experienced while on active duty, and that his perceived untoward experiences on active duty adversely affect his ability to function.  In addition, the claims file now contains additional lay statements and March 2013 testimony provided by the Veteran in which he described his symptoms, his experiences in service, and the link between the two.  

This evidence qualifies as new evidence, as it was not in the record before the RO at the time of the May 1995 rating decision, and it is not cumulative or redundant of the prior existing evidence of record.  It is also material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder to include depression, adjustment disorder; and anxiety disorder; specifically, that of current diagnoses of depression, adjustment disorder, and anxiety disorder, as well as supporting evidence of a nexus to service.  This new evidence additionally raises a reasonable possibility of substantiating the Veteran's service connection claim.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder to include depression, adjustment disorder, and anxiety.  

III.  Depression

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As an initial matter, the evidence of record reflects that the Veteran has a current diagnosis of depression.  

With respect to the second element, the Veteran's service treatment records show that he was treated for adjustment disorder with depressed mood during active service.  In his March 2013 Board Hearing testimony, the Veteran stated that he began having difficulty with his duties and feeling depressed in 1991, after taking on a new position within his unit.  The Veteran's lay statements and VA treatment records additionally reflect his repeated statements that he was subject to untoward experiences and harassment while stationed in Iceland.  Notably, review of the Veteran's service personnel records reflect that with the exception of one poor performance rating received in March 1989, the Veteran consistently received high performance ratings (receiving scores of 8s and 9s out of 9 and 5s out of 5) and recommendations for promotion from January 1982 to April 1992.  Notably, following his transfer to Iceland in May 1992, the Veteran's rating on his April 1993 performance report were drastically lower, reflecting scores of 1s and 2s on a scale of 5.  Based on the foregoing, the Board finds that the Veteran suffered an in-service injury, event, or disease sufficient to meet the second element of his service connection claim.

Having determined that the Veteran has a current diagnosis of depression and incurred an in-service injury, event, or disease, the final question before the Board is whether the Veteran's current depression is related to active service.

In May 2011, the Veteran underwent a VA examination.  Following a detailed review of the claims file and interview of the Veteran with respect to his symptoms and history, the examiner rendered diagnoses of depressive disorder, not otherwise specified, cocaine dependence in early full remission, and alcohol dependence in early full remission.  In opining that it is less likely than not that the Veteran's depression was caused by or a result of his in-service mental health problems, the examiner stated the following: 

This veteran dissembled (feigned amnestic episodes) to secure psychiatric admission when in the military (admitted feigning symptoms once an inpatient).  The primary symptom noted at that time was marital discord.  He had been writing bad checks, but it was unclear what the money was being used for.  He ultimately was court martialed, mostly for writing bad checks, and he was given a general discharge.  Mental health problems in the service appear to have consisted of substance abuse and adjustment disorder (secondary to marital discord and consequences of writing bad checks).  No affective disorder was noted.  The depressive disorder noted after his military service appears to have been secondary to deteriorated life circumstances that resulted from his chronic cocaine and alcohol dependence.

The Board finds the May 2011 VA examiner's opinion on the issue of nexus is entitled to great weight, as he specifically considered the history of the Veteran's disabilities, reviewed the claims file in detail, examined the Veteran, and provided an extensive rationale in support of the conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see Stefl, 21 Vet. App. at 123-24; Barr, 21 Vet. App. at 311-12.  

The evidence of record additionally includes a September 2011 letter from Dr. L., the Veteran's treating physician.  Specifically, she stated "I have not had the opportunity to review [the Veteran's claims] file.  However, I can confirm that he remains in active treatment for anxiety/depression at this VA [Medical Center].  As best as I can ascertain, his perceived untoward experiences while on active duty continue to adversely affect his ability to function comfortably and optimally both at work and at home."  

The Board may not reject medical opinions based solely because the opining physician did not review the claims file.  Nieves-Rodriguez, 22 Vet App. at 303-04.  However, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for that opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Moreover, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this regard, the Board finds that the May 2011 VA examiner's opinion is more probative on the issue of nexus.  Significantly, Dr. L., while a competent medical authority, failed to provide a clear medical opinion as to whether the Veteran's depression is linked to his active service.  In addition, she acknowledged that she did not have the opportunity to review the Veteran's claims file, which includes his service treatment records and in-patient mental health treatment.  Accordingly, the Board assigns little weight to the September 2011 statement.  These records contain facts relevant to the determination of nexus.  In contrast, the May 2011 VA examiner directly addressed the issue of nexus, following a detailed review of the complete record.  

To the extent that the Veteran has provided a nexus opinion stating that his depression is related to active service, the Board finds that he lacks the competency to opine on such matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Specifically, the evidence does not show that he has specialized medical training in matters of psychology.  Therefore, the Board finds that there is no probative value to any such statement offered by the Veteran.

As the May 2011 VA examiner's medical opinion on the issue of nexus is of significantly greater weight than the September 2011 statement from the Veteran's physician, the Board concludes that the preponderance of the evidence is against granting service connection for depression.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. 
§ 3.102. 


ORDER

The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include depression, adjustment disorder, and anxiety, is reopened.

Entitlement to service connection for depression is denied. 


REMAND

Remand is necessary to provide the Veteran with a VA medical examination to determine the nature and etiology of his adjustment disorder and anxiety disorder.  

Review of the claims file reveals that the Veteran has been given diagnoses of adjustment disorder and anxiety disorder contemporaneous to and during the appeal period.  The Veteran was provided with a VA examination in May 2011 in which the examiner diagnosed the Veteran with depressive disorder not otherwise specified; however, the examiner did not address or provide opinions as to whether the Veteran's diagnosed adjustment disorder or anxiety disorder are related to his active service.  Thus, a VA examination is necessary to provide clarification as to the nature and etiology of these disabilities.  See Stefl, 21 Vet. App. at 123-24; Barr, 21 Vet. App. at 311-12.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from December 2013 to the present.

2.  After completing the above development, schedule the Veteran for an examination conducted by a VA psychologist or psychiatrist to determine the nature and etiology of the Veteran's adjustment disorder and anxiety disorder.  Note that PTSD and depression are not at issue and need not be addressed.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire file is required, particular attention is provided to the following records:

(a)  January 1992 and February 1992 in-patient mental health treatment records providing a discharge diagnosis of adjustment disorder with mixed disturbance of conduct and emotion;

(b)  A March 1993 service treatment record providing diagnosis of adjustment disorder with mixed emotional features;

(c)  VA treatment records dated November 1994, December 1994, May 2001, and June 2010 providing diagnoses of adjustment disorder with depressed mood;

(d)  A September 2011 letter from the Veteran's treating physician stating that the Veteran is in active treatment for anxiety and depression which the Veteran traces to difficulties experienced on active duty; 

(e)  VA treatment records dated August 2012 and August 2013, providing diagnosis of anxiety and anxiety disorder; and

(f)  An August 2013 VA treatment record listing anxiety disorder and adjustment disorder with depressed mood as active problems.

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner is additionally asked to accomplish the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's current adjustment disorder had onset during his active service or was caused by his active service.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's current anxiety disorder had onset during his active service or was caused by his active service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


